WOODLEY, Presiding Judge
(concurring) .
I concur in the holding that the request for a preliminary trial on the issue of •sanity was not timely made.
I would further point out that the affi•davit incorporated in the request for a trial on the issue of sanity states only that the defendant “is a person of unsound mind at this time and was a person of unsound mind at the time of the commission of the •offense charged against him,” and there was ■no allegation or averment that he was by reason of insanity rendered incompetent to make a rational defense to the charge against him.
Jurisdiction of a trial court to grant a preliminary trial on the issue of insanity can he invoked by or on behalf of a defendant •only by a motion or request therefor “based upon allegations that because of present insanity the defendant was unable to prepare a rational defense to the main charge.” State v. Olsen, District Judge, (Tex.Sup.Ct.) 360 S.W.2d 398.